DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of an armored vehicle door quick-release mechanism comprising: a handle; a handle plate; a slide lock arm; a slide lock latch; a slide lock guide adapted to guide a movement of the slide lock latch; wherein the armored vehicle door quick-release mechanism is adapted to quick release an armored vehicle door on an armored military vehicle from a vehicle power system that is used to open and close the armored vehicle door on the armored military vehicle; wherein the handle is coupled to the handle plate and the handle plate is rotatably coupled to the slide lock arm and the slide lock arm is attached to the slide lock latch, wherein a rotation of the handle in a first direction causes that slide lock latch to move in the first direction to a first position at least partially within the slide lock guide, and wherein a rotation of the handle in a second direction causes that slide lock latch to move in a second direction to a second position at least partially within the slide lock guide; and wherein when the slide lock latch is in the first position the armored vehicle door quick-release mechanism is adapted to couple the armored vehicle door on the armored military vehicle to the vehicle power system in a locked position that prevents manual opening and closing of the armored vehicle door on the armored military vehicle, and wherein when the slide lock latch is in the second position the armored vehicle door quick-release mechanism is uncoupled from the armored vehicle door on the armored military vehicle to allow manual opening and closing of the armored vehicle door on the armored military vehicle without the armored vehicle door coupled to the vehicle power system.

The closest prior art of record, U.S. Patent Number 9,940,767 to Bacon, discloses an door quick-release mechanism comprising: a handle (4); a handle plate (26); a slide lock arm (portion of plunger 5 with 47); a slide lock latch (100); a slide lock guide (30) adapted to guide a movement of the slide lock latch; wherein the handle is coupled to the handle plate and the handle plate is rotatably coupled to the slide lock arm and the slide lock arm is attached to the slide lock latch, wherein a rotation of the handle in a first direction causes that slide lock latch to move in the first direction to a first position at least partially within the slide lock guide, and wherein a rotation of the handle in a second direction causes that slide lock latch to move in a second direction to a second position at least partially within the slide lock guide (column 6, lines 48-64). 
However, Bacon does not disclose the door quick-release mechanism is adapted to quick release an armored vehicle door on an armored military vehicle from a vehicle power system that is used to open and close the armored vehicle door on the armored military vehicle; wherein when the slide lock latch is in the first position the armored vehicle door quick-release mechanism is adapted to couple the armored vehicle door on the armored military vehicle to the vehicle power system in a locked position that prevents manual opening and closing of the armored vehicle door on the armored military vehicle, and wherein when the slide lock latch is in the second position the armored vehicle door quick-release mechanism is uncoupled from the armored vehicle door on the armored military vehicle to allow manual opening and closing of the armored vehicle door on the armored military vehicle without the armored vehicle door coupled to the vehicle power system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to door handle assemblies:
U.S. Patent Number 3,113,447 to Oishei; U.S. Patent Number 5,595,076 to Weinerman et al.; U.S. Patent Number 7,237,812 to Tweedy; U.S. Patent Number 7,360,803 to Parent et al.; U.S. Patent Number 7,967,347 to Johnson; U.S. Patent Number 8,186,191 to Bacon; U.S. Patent Number 8,393,187 to Bacon; U.S. Patent Number 8,807,603 to Niwa et al.; U.S. Patent Number 9,228,381 to Ban et al.; U.S. Patent Number 11,149,472 to Tzarnotzky et al.; U.S. Patent Application Publication Number 2011/0241360 to Kitamura; U.S. Patent Application Publication Number 2019/0054810 to Sawahata et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
June 22, 2022